Emery, J.
The question submitted on this bill of interpleader is whether the amount of a life insurance policy, issued by the plaintiff company to Ellison C. Collamore, is payable to his estate, he now being deceased, or to his brother Charles H. Collamore. The policy is admittedly payable to his estate unless the court shall find from the agreed statement of facts that the legal or equitable title to it was effectually transferred by him before his death to his brother, the other claimant.
There certainly does not appear to have been any such delivery of the instrument of assignment or of the policy itself to the brother, as was necessary to constitute a transfer of any title, legal or equitable. Although he placed them in the hands of his brother, there was nothing said or done indicating that it was an irrevocable gift, or intended as such. The papers were in a sealed envelope. No statement was made of what the envelope contained or that the contents were a gift. He simply told his brother to keep it and not to open it unless something happened to him. The brother did not know the contents of the envelope until he opened it after the death of Ellison. Other envelopes had previously been left by Ellison with the brother in a similar way and had been taken back, but the contents of those envelopes are unknown. Prior to his mother’s death in 1899, Ellison had been in the habit of giving her similar packages to keep for him.
All that can be reasonably inferred from the agreed statement is that Ellison entrusted the envelope to his brother as bailee, to be kept for him (Ellison) and not to be opened unless something happened to him. Had Ellison called for the envelope before his death the brother would have been obliged to give it up. He clearly had acquired no title to it or its contents by its being thus placed in his hands. Indeed, the brother frankly concedes no completed gift, either inter vivos or causa mortis, can be inferred from the facts stated.
He urges, however, that a declaration of trust by Ellison, in favor of his brother and others, can and should be inferred. For this he *584relies upon two letters of Ellison found in the envelope with the policy, and another sent by him through the mail just before his death by suicide.
A declaration of trust to be effectual must be explicit, unconditional and complete. If it be tentative, or conditional, or made subject to reservation, it is not a perfected declaration of trust and will not be enforced by the courts. True, a future time or jevent may be fixed for the legal title to vest in the beneficiary, such as the death of the donor, but the declaration must be of a present trust vesting the equitable title in the beneficiary thereby and irrevocably. One may dispose of property during his life by gift or declaration of trust, but to do so he must divest himself of the ownership of what he gives. If he desires to retain ownership during his life and yet fix its disposition after, or in case of, his death he must do so by will. The foregoing legal principles are established by the decisions of this court in Bath Savings Inst. v. Hathorn, 88 Maine, 122, and Norway Sav. Bank v. Merriam, 88 Maine, 146, and buttressed by the numerous authorities there cited as well as by the reasoning of the opinions.
Turning now to the letters and reading them in the light of the other facts, it is clear they do not constitute an effectual declaration of trust. Whatever statements he made of his wishes, he had not gone so far that he could not recall them. The envelope was still unopened. Eve.n after sending the letter dated Eeby. 9, but mailed March 16, he could have repented of his design, and, notwithstanding his letters, could have enforced the return of the sealed envelope and its contents.
The deceased evidently desired to retain ownership to the last, and yet deprive his widow of her interest in his estate. This under our law he could not do. Brown v. Crafts, 98 Maine, 40.
It must be decreed that the money due on tlie policy be paid to the administratrix Josie Collamore, less the costs and reasonable counsel fees of the plaintiff which inay be deducted by the plaintiff from the fund.

Decree to be made accordingly.